Citation Nr: 1538512	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-29 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction prior to April 2, 2012.

2.  Entitlement to an initial evaluation in excess of 40 percent for diabetes mellitus type II with erectile dysfunction on and after April 2, 2012.

3.  Entitlement to service connection for osteoarthritis of the left knee.

4.  Entitlement to service connection for osteoarthritis of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to September 1970, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in July 2011.  A transcript of the hearing is of record.

The Board remanded the case in March 2011 to schedule a Board hearing.  In a March 2012 decision, the Board dismissed a claim for an increased evaluation for residuals of prostate cancer as it was withdrawn and remanded the increased evaluation and service connection issues for further development.  In a December 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for diabetes mellitus to 40 percent, effective from April 2, 2012.  Nevertheless, as these evaluations do not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board again remanded the case for further development in August 2014.  That development was completed as to the issues decided below, and the case has since been returned to the Board for appellate review.

Regarding the diabetes mellitus claim, the RO granted service connection for erectile dysfunction associated with the diabetes mellitus, currently evaluated as a noncompensable associated complication, as well as special monthly compensation based on loss of use of a creative organ due to the service-connected residuals of prostate cancer and diabetes mellitus in the July 2007 rating decision.  Thereafter, the RO granted service connection for peripheral neuropathy of the left and right lower extremities and peripheral neuropathy with carpal tunnel syndrome of the left and right upper extremities, all associated with the diabetes mellitus disability.  See March 2010 rating decision.  The RO separately denied service connection for hypertension in the July 2007 rating decision, as well as service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus, in an August 2010 rating decision.  The Veteran has not expressed disagreement with these determinations.  In addition, the Veteran has expressed disagreement with a March 2015 rating decision denying entitlement to TDIU.  Based on the foregoing, the issues in appellate status are as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of a July 2014 appellate brief.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 2, 2012, the Veteran's diabetes mellitus type II did not require regulation of activities.

2.  On and after April 2, 2012, the Veteran's diabetes mellitus type II was not productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  The Veteran has erectile dysfunction without deformity of the penis; he is already in receipt of special monthly compensation based on loss of use of a creative organ.

4.  The Veteran's left knee arthritis did not manifest during service or within one year of separation and is not otherwise related to service.

5.  The Veteran's right knee arthritis did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Prior to April 2, 2012, the criteria for an initial evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115b, 4.119, Diagnostic Codes 7522 and 7913 (2015).

2.  On and after April 2, 2012, the criteria for an initial evaluation in excess of 40 percent for diabetes mellitus type II with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115b, 4.119, Diagnostic Codes 7522 and 7913 (2015).

3.  Left knee arthritis was not incurred in active service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Right knee arthritis was not incurred in active service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the diabetes mellitus claim, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for this disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In regard to the left and right knee claims, the RO provided the Veteran with a notification letter in November 2006, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  See, e.g., April 2007, March 2012, April 2012, and September 2014 AOJ letters (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorders and notifying him that certain private treatment providers had not responded); March 2012 written submission (Veteran reported that he was unable to find additional contact information for private treatment providers).  The AOJ attempted to obtain the Veteran's Social Security Administration (SSA) records; however, those records are no longer available.  See June 2012 SSA response and August 2012 notice to Veteran.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded multiple VA examinations in connection with his claims, and a clarifying opinion was obtained for the knee claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  In addition, the diabetes mellitus examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran also testified at a hearing before the undersigned VLJ in July 2011.  The VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in prior remands.  In this regard, a request was made for the Veteran's now unavailable SSA records, notification regarding a lack of response from certain private treatment providers was sent, requests to identify and provide authorization forms for any non-VA treatment were sent, VA examinations were scheduled, and a clarifying medical opinion was obtained in response to the Board's March 2012 and August 2014 remands.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the March 2012 and August 2014 remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

I.  Increased Evaluation - Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as demonstrated below, continuation of the assigned staged evaluations, but no higher, are warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected diabetes mellitus type II with erectile dysfunction because he has symptoms such as pain in his legs after walking short distances and restriction of activities.  See, e.g., August 2010 written statement; July 2011 Bd. Hrg. Tr. at 11-13.  He is assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 for diabetes mellitus prior to April 2, 2012, and a 40 percent evaluation thereafter.  He also has associated erectile dysfunction that is currently evaluated with the diabetes mellitus as a noncompensable complication.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.

The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (defining term within criteria for 100 percent evaluation).  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. at 363-64.

"Successive" rating criteria in a diagnostic code is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 is successive in nature because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 20 percent for the diabetes mellitus type II with erectile dysfunction for the period prior to April 2, 2012, or in excess of 40 percent thereafter.

Initially, the record shows that the Veteran has required insulin and a restricted diet for management of his diabetes mellitus throughout the course of the appeal.  See, e.g., May 2007, June 2010, April 2012, and November 2014 VA examination reports and Dr. DL private treatment records from November 2006 (instructed to watch diet), January 2007 (notation to continue insulin and encourage diet), July 2008 (notation of much better diet control), and May 2014 (assessment of insulin dependent diabetes mellitus).  Thus, the remaining question is whether the Veteran meets the successive rating criteria required for the higher evaluations.

Prior to April 2, 2012

For this time period, the record does not show that the Veteran's diabetes mellitus required regulation of activities as defined for VA compensation purposes.  In this regard, a January 2007 private treatment record from Dr. DL shows that the Veteran was encouraged again to exercise, and the Veteran agreed with that plan.  The Veteran reported to the May 2007 VA examiner that he walked about half a mile two times a week and lifted weights, on average of once a week; the examiner noted that the Veteran's diagnosed disorders, including diabetes mellitus, were not likely preventing him from doing his daily routine activities and light duty jobs.  The June 2010 VA examiner noted that the Veteran was not restricted in his ability to perform strenuous activities in connection with his diabetes mellitus.  The Veteran also testified that his doctor told him to do light exercise.  See Bd. Hrg. Tr. at 11.

The record does show that the Veteran was historically very active and employed for many years as a manufacturing technician, which required a high level of line work, and that he ultimately retired for medical reasons when his knee problems increased.  See, e.g., August 2003 and January 2005 private treatment records from Dr. RC; August 2010 written statement; October 2008 employer statement and August 2014 TDIU application (showing nature and duration of such work from 1973 to 2003 with disability retirement).  Nevertheless, the record reflects that the medically-indicated occupational activity restrictions of record were due to his nonservice-connected knees.  For example, a September 2003 treatment record from Dr. RC shows that the Veteran's activity had been modified in connection with his ongoing knee problems.  In a January 2005 treatment record, Dr. RC noted that due to the nature of the Veteran's job and the reconstruction of his knee, he should remain on an off-duty status; it was unclear when he would actually be able to return to work or if he would ever be able to return to the high level of line work that he did prior to his arthritis.  The June 2010 VA TDIU examiner indicated that the Veteran would not be able to maintain physical employment due to his urinary incontinence, which is a symptom associated with his service-connected prostate disability.  In other words, his historical occupational restrictions prior to his medical retirement for his knees have not been shown to be a result of his service-connected diabetes mellitus.
The Board acknowledges the Veteran's statements that his physical activity has been limited because his legs start to hurt and that his doctor does not want him moving around too much because he gets tired and hurts, as well as his reported use of a cane to assist him.  See, e.g., August 2010 written statement (indicating that he cannot walk more than half a block before his legs start to hurt); October 2010 written statement (indicating that he uses a cane for assistance and is only able to walk a limited distance before resting); Bd. Hrg. Tr. at 11-13 (testifying that his doctor told him to do light exercise because of his diabetes, then indicating that his doctor does not want him "moving around so much, because [he] gets tired, and you know, [gets] to hurting."  Nevertheless, the record as discussed above shows that the Veteran's doctor encouraged him to exercise in connection with management of his diabetes mellitus.  The Veteran is competent to report the instructions provided by his physicians.  However, the medical evidence does not show that his occupational and recreational activities were actually restricted by a medical professional due to the diabetes mellitus; rather, these records show that he was encouraged to exercise in connection with this disorder.  See Camacho, 21 Vet. App. at 364.

Indeed, in the August 2010 written statement, the Veteran reported problems with his legs at that time, and in the same statement, indicated that he not worked since 2003, when he went out on disability leave and retired the following year.  Again, the contemporaneous evidence of record from that time shows that these events were related to his nonservice-connected knee problems.  In addition, regarding the Veteran's October 2010 statement that consideration should be given to his use of a cane and his limitation on walking distances in evaluating his diabetes mellitus, the record shows that the Veteran has routinely reported that his use of the cane is due to the problems associated with his knees and back.  See, e.g., December 2009 VA peripheral nerves examination report (uses a cane to ambulate secondary to severe arthritis, left knee and status post arthroplasty, right knee); March 2012 and November 2014 VA knee examination reports (Veteran reported that his right knee gets "tired," walking makes the pain worse, and he uses a cane constantly for knee support); April 2012 VA examination report (uses can for arthritis of knees and back, not for the peripheral neuritis).  Moreover, to the extent that the record reflects functional impairment in the lower extremities other than from the nonservice-connected knee disorders, the Veteran is separately service-connected for bilateral lower extremity peripheral neuropathy associated with the diabetes mellitus; those evaluations are not on appeal.  For example, the record reflects that manifestations of the lower extremity peripheral neuropathy include decreased mobility, weakness or fatigue, and pain.  See, e.g., December 2009 VA examination report.  The Rating Schedule generally prohibits pyramiding (evaluating the same disability under different diagnostic codes), and pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); 38 C.F.R. § 4.14.  In other words, this symptomatology has been attributed to the separately service-connected associated complications and cannot also be the basis for a higher evaluation for the actual disability under Diagnostic Code 7913 in this case.

In addition, in order for the higher 40 percent evaluation to be awarded, all of the elements under that level in the rating criteria of Diagnostic Code 7913 must be met.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  In summary, the Board finds that the record does not support an increased evaluation above 20 percent for this time period.

On and after April 2, 2012

For this time period, the Veteran's diabetes mellitus has not been shown to be productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  There is simply no lay or medical evidence showing this level of symptomatology.  See, e.g., Dr. DL private treatment records dated from April 2012 to July 2014.  Although the private treatment records from Dr. DL, the Veteran's primary treatment provider, show that the Veteran had months where he had multiple appointments, the record does not reflect, nor does the Veteran contend, that these appointments were all for diabetes mellitus treatment.  See, e.g., May 2012 private treatment records.  In fact, the April 2012 and November 2014 VA examiners noted that the Veteran reported visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month, with no hospitalizations.

The April 2012 VA examiner did indicate that the Veteran had progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus; the November 2014 VA examiner made the opposite determination.  Nevertheless, the Board finds that this determination is inconsistent with the remainder of the record.  Indeed, the Veteran's weight has remained in the 230s and 240s throughout the course of the appeal, as demonstrated in the VA examinations and private treatment records.  See, e.g., May 2007, December 2009, and June 2010 VA examination reports; private treatment records from Drs. DL and RC dated from 2006 to 2014.  In a March 2006 private treatment record related to the Veteran's prostate cancer treatment, he denied weight loss in the report of symptoms; his weight at that time was consistent with those recorded during the appeal period beginning several months later.  The May 2007 VA examiner indicated that the Veteran's weight had remained fairly stable, fluctuating five to ten pounds up and down.  In addition, as discussed above, the Veteran has been noted to have weakness in the lower extremities, which has already been attributed to the service-connected lower extremity disabilities.  Based on the foregoing, the preponderance of the evidence weighs against a finding that the Veteran has progressive loss of weight attributable to his diabetes mellitus, to the extent that this symptomatology specifically listed in the 100 percent evaluation criteria is relevant in this case (given the current 40 percent evaluation).  Again, in order for the higher 60 percent evaluation to be awarded, all of the elements under that level in the rating criteria of Diagnostic Code 7913 must be met.  See Middleton, 727 F.3d at 1178.  In summary, the Board finds that the record does not support an increased evaluation above 40 percent for this time period.

Additional Considerations

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) and Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.  In this regard, the record raises the question of whether the Veteran has renal insufficiency associated with his diabetes mellitus, inasmuch as the April 2012 VA examiner indicated that there was an incidental finding of renal insufficiency that was at least as likely as not related to the service-connected diabetes mellitus.  The record shows that the Veteran has routinely denied a history of diabetic-related kidney (renal) problems.  See, e.g., May 2007, December 2009, June 2010, April 2012, November 2014 VA examination reports.  In addition, the remainder of the medical evidence, including VA examination reports both before and after the April 2012 VA examination, does not show or otherwise suggest that the Veteran has a kidney disorder that is the result of the service-connected diabetes mellitus.  For example, the June 2010 VA examiner specifically determined that the evidence did not show kidney disease.  The November 2014 VA examiner determined that the Veteran's renal functions were normal at that time with no evidence of diabetic nephropathy; the BUN level was minimally elevated, most likely from blood pressure medications.  His urine was negative for proteinuria, and his creatinine and EGFR were within normal limits.  In addition, the private treatment records show that the Veteran's creatinine and EGFR levels were routinely determined to be within normal limits; these records do not show a separate kidney disorder associated with the diabetes mellitus.  See, e.g., Dr. DL private treatment records dated from 2006 to 2014.  In addition, the Veteran underwent an ultrasound and CT scan of the kidneys for a history of hydronephrosis; however, the related private treatment records show that this was to rule out a kidney mass and do not show or otherwise suggest that this was related to any renal insufficiency or a diabetic-related complication.  See Dr. DL March 2010 private treatment records.  Multiple VA examiners reviewed the claims file and determined that the Veteran did not have a diabetic-related kidney disorder.  On review of the record and considering the information above, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has renal insufficiency associated with his diabetes mellitus.  

Moreover, as noted above, the Veteran is now service-connected for peripheral neuropathy of the left and right lower extremities and peripheral neuropathy with carpal tunnel syndrome of the left and right upper extremities, all associated with the diabetes mellitus disability, as well as special monthly compensation based on loss of use of a creative organ.  The Veteran was separately denied service connection for hypertension.  He has also been separately denied service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus.  The record does not establish that the Veteran has hypertension or an eye disorder that are related to his diabetes mellitus.  See, e.g., May 2007, November 2009, June 2010, April 2012, November 2014 VA examination reports.  For example, the May 2007 VA eye examiner determined that the Veteran had no evidence of diabetic retinopathy; he had hypertensive retinopathy and glaucoma which were not secondary to his diabetes.  The November 2009 VA eye examiner specifically indicated that the Veteran would likely eventually have peripheral visual field loss, but there was none at that time, and that his glaucoma was not permanently aggravated by his diabetes mellitus.  The April 2012 VA examiner indicated that the Veteran had associated erectile dysfunction, but not hypertension, diabetic retinopathy, or eye conditions other than diabetic retinopathy. 
  
The Board has also considered whether the Veteran is entitled to a separate compensable evaluation for his erectile dysfunction, which is currently evaluated as a noncompensable complication of diabetes mellitus throughout the appeal period.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Diagnostic Code 7522, a 20 percent evaluation is warranted when there is evidence of deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  A footnote to Diagnostic Code 7522 indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).

The VA Adjudication Procedures Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) deformity must be evident and (2) the deformity must be accompanied by loss of erectile power.  A note following this explanation states that, importantly, the condition is not compensable in the absence of penile deformity.  See M21-1 III.iv.4.I.2.a.

On review, the Veteran does not meet the criteria for a separate 20 percent evaluation for erectile dysfunction under Diagnostic Code 7522.  The Veteran clearly has loss of erectile power; however, the record does not show any physical deformity of the penis.  See Middleton, 727 F.3d at 1178.  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  The Veteran has not reported, and the evidence does not document, any penile deformity at any time during the appeal period.  In fact, the December 2009 and April 2012 VA examiners noted that the penis and testes were normal on examination.  The Veteran reported no change in his penis or testicles at the time of the June 2010 VA examination.  During the November 2014 VA examination, he declined a physical examination as to this area, reporting normal anatomy with no deformity or abnormality.  Accordingly, there is no lay or medical evidence supporting a compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Moreover, he is already in receipt of special monthly compensation for loss of use of a creative organ.

Therefore, the Board finds that the weight of the evidence is against higher evaluations for the Veteran's diabetes mellitus type II with erectile dysfunction in excess of the staged evaluations currently assigned.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, supra; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Moreover, the Veteran is in receipt of multiple additional evaluations for the associated complications of his diabetes mellitus disability.  The Veteran's symptoms and functional loss are considered within the evaluations assigned.  No other symptoms are apparent and not considered within the applicable diagnostic codes, and all of the Veteran's service-connected disabilities are related to each other, with the exception of the service-connected residuals of prostate cancer.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected diabetes mellitus type II with erectile dysfunction under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  

II.  Service Connection - Left and Right Knee

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for osteoarthritis of the left and right knees.

The Veteran initially contended that his current bilateral knee osteoarthritis and resulting surgical treatment were attributable to his Agent Orange exposure while serving in Vietnam.  See July 2006 claim.  He later clarified that he believed that these bilateral knee problems were the result of a progressive process that started during his military service from his duties as a supply sergeant, which required a lot of physical activity, including lifting, pushing, bending, and standing, as well as handling aircraft parts.  See, e.g., July 2011 Bd. Hrg. Tr. at 7-10.  

The Veteran's STRs do not document any complaints, treatment, or diagnosis of arthritis.  A February 1964 STR shows that the Veteran complained of pain in both legs and back pain; he was noted to have a bruise of the left shin and right ankle.  On the subsequent August 1964 reenlistment examination and the May 1970 separation examination, the Veteran's relevant body systems were found to be normal, including his lower extremities and musculoskeletal system.  He also denied a history of symptoms including arthritis, bone and joint deformity, and trick or locked knee on the corresponding reports of medical history.

In regard to the Veteran's claim of arthritis beginning in service, to the extent he made such a claim, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. 
§ 3.303(b); Walker, supra.  While there is evidence that the Veteran complained of leg pain during service, the corresponding physical evaluation revealed that he was treated for bruising of the left shin and right ankle, not the knees.  He also denied a history of knee and joint symptoms in the subsequent reports of medical history.  The service treatment records do not suggest that the Veteran had arthritis of either knee during service, and there was no finding of arthritis at the time of separation.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that right or left knee arthritis manifested to a compensable degree within one year of the Veteran's military service.

To the extent that the Veteran alleges that his left and right knee arthritis began in service and continued thereafter, this allegation is inconsistent with the contemporaneous record.  The Veteran filed his original compensation claim in September 1970 (the same month he was discharged from service) for disorders other than of the knees; that application included a claim for back trouble.  On a January 1971 VA general medical examination, the Veteran reported that he had pains in the lower part of his back and headaches; it was noted that there were no other complaints.  The Veteran also reported that he had been employed by the Coca-Cola Company but had to quit because the work required so much lifting, which aggravated his back.  During an August 2003 consultation to Dr. RC for increasing bilateral knee pain, Dr. RC noted that the Veteran did not have history of previous trauma.  In a January 2007 written statement, the Veteran indicated that he could not remember a lot about his service.  During the March 2012 and November 2014 VA knee examinations, the Veteran denied having knee pain prior to 2001 and 2002; he indicated that he did not remember any incident where he injured his knees in service and did not remember any pain in service.  He also testified that he had pain in the knees prior to that time, but he did not really think about it and self-medicated.  See Bd. Hrg. Tr. at 7-10.  Based on the foregoing, the Board finds that the evidence weighs against a finding of continuity of symptomatology in this case.

In addition to the lack of evidence showing that left and right knee arthritis manifested during service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's arthritis to his military service.

The Veteran has attributed his bilateral knee problems to a progressive process that started during his military service from his duties as a supply sergeant.  The service records show that the Veteran's military occupation specialties were transportation supply and parts specialist (related civilian occupation of shipping/stock clerk) and aircraft repairman parts specialist.  See DD Form 214s.  In addition, an April 1964 STR shows that the Veteran had been lifting pallets.  On review, the Veteran's competent and credible reports of his duties are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  In addition, the Veteran has current diagnoses of bilateral knee degenerative arthritis/osteoarthritis, status post total right knee arthroplasty.  See, e.g., November 2014 VA examination report; August 2003 Dr. RC private treatment record (noting historical diagnosis of bilateral osteoarthritis of the knees shortly before the initial right knee surgery).  The Veteran also reported that his left knee was replaced in March 2015, a consideration that would be relevant to evaluating the disability if service connection was granted.  See April 2015 notice of disagreement.  Thus, the dispositive issue is whether there is a relationship between his current bilateral knee arthritis and resulting surgical procedures and active service.

The post-service evidence shows that the Veteran underwent a July 1994 total body scan which showed degenerative changes of the knees, feet, and ankles.  A January 1996 statement from Dr. RS's office shows that that the Veteran had been under their care since November 1996 for chondromalacia patella, arthritis of the left knee.  The Board notes that Dr. RS most likely meant November 1995.  The Veteran has been unsuccessful in locating certain former private treatment providers to obtain their records, and his SSA records are unavailable; however, the Veteran's earliest reported treatment for his claimed disorders was in 1980, which is 10 years after service; the bone scan showing degenerative changes was almost 24 years after service.  See October 2008 authorization and consent form for Dr. RS.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.

The post-service evidence also shows that the Veteran left his post-service job with the Coca-Cola Company because the work required so much lifting; he complained of back problems, but not knee problems when he reported this history.  See January 1971 VA general medical examination.  In addition, as noted above, the Veteran was historically very active and employed for many years after service as a manufacturing technician, which required a high level of line work; he ultimately retired for medical reasons in 2003 following an increase in his knee problems.  See, e.g., August 2003 and January 2005 private treatment records from Dr. RC; October 2008 employer statement and August 2014 TDIU application (showing nature and duration of such work from 1973 to 2003 with disability retirement).  These records show that the Veteran had over 30 years of post-service employment requiring physical duties in a factory setting.

In addition, there are several medical opinions of record pertaining to the Veteran's claims from the same VA examiner.  In the March 2012 VA examination report, the VA examiner determined that it was less likely than not that the Veteran's current bilateral knee conditions were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the Veteran had a negative subjective and objective exit examination in May 1970, and there were no immediate post-military medical records documenting knee pain.  The examiner noted that the Veteran's subjective statement on the current examination was that the earliest time he had pain to his knee was in 2001, 30 years after service.

The case was remanded in August 2014 for the examiner to provide an additional opinion because it was unclear if the examiner fully contemplated the Veteran's in-service duties in providing the opinion and because the examiner did not explain the significance of the noted time gap between service and the first knee complaints. 

The Veteran was provided another VA examination in November 2014, in which his complaints as to the history of his knee problems were identical to those in the prior VA examination.  The examiner was unable to provide an opinion at that time because the claims file was being uploaded into VBMS.  In a February 2015 clarifying opinion following another review of the claims file, the VA examiner again determined that it was less likely than not that the Veteran's bilateral knee conditions were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the Veteran had only one documented in-service complaint regarding the lower extremities in February 1964, when he was diagnosed with bruising of his left shin and right ankle; there appeared to be no evidence of any trauma or evaluation related to the knees.  The examiner noted the Veteran's reported physical labor during service and the Veteran's reported history during the examination of symptoms beginning in the right knee in 2001 and the left knee in 2002, as well as his denial of prior symptoms or any specific injury.  The examiner observed that the onset of symptoms was well after service and had no direct correlation to the activities that the Veteran performed during service.  The examiner explained that degenerative arthritis is the continual wear of the articular surface of a joint which occurs over time.  This wear is part of the normal aging process of life.  It can progress beyond its natural progression; however, this would require a significant traumatic injury or abnormal physical labor that would occur over many years/time repetitively.  This condition starts with pain requiring anti-inflammatories and progresses with injectables and possible arthroscopy.  The end result of degenerative arthritis treatment is joint replacement.  The Veteran did not have a traumatic event, nor did he perform physical labor for a significant duration while in service to advance his condition greater than the normal aging process.  The examiner also indicated that the July 1994 bone scan was of no significance other than to demonstrate arthritis; it was not a normal imaging study for arthritic change.  Plain radiographs are used for the evaluation and treatment decisions on a usual basis.

These opinions, when taken together, address the question of whether the Veteran's current bilateral knee diagnoses are related to service and weigh against the claims.  The examiner performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  In reading the examination and opinions as a whole and in the context of the evidence of record, the Board finds that the examiner's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and are therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current bilateral knee diagnoses.  The remainder of the medical evidence does not suggest a link between these disorders and service.  Indeed, the record as discussed above shows that the Veteran worked after service in jobs that required physical labor for over 30 years.  The January 2005 statement from Dr. RC in the private treatment records shows that the Veteran's work involved a high level of line work, with no mention of the Veteran's service duties in relation to his current problems.  In other words, the post-service evidence is more consistent with the VA examiner's determination that the arthritis developed due to wear over time following service, as opposed to as a result of his in-service duties.

The Board has considered the statements of the Veteran and his representative.  However, the Board finds that the VA examiner's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction prior to April 2, 2012 is denied.

Entitlement to an initial evaluation in excess of 40 percent for diabetes mellitus type II with erectile dysfunction on and after April 2, 2012 is denied.

Entitlement to service connection for osteoarthritis of the left knee is denied.

Entitlement to service connection for osteoarthritis of the right knee is denied.


REMAND

Remand is required for the TDIU claim for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  The record shows that the Veteran submitted a timely notice of disagreement to a March 2015 rating decision, challenging the denial of entitlement to TDIU.  See April 2015 notice of disagreement.  No statement of the case or letter acknowledging receipt of the notice of disagreement has been issued.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to TDIU. Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


